Citation Nr: 0302498	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  00-16 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for 
residuals of a herniated lumbar disc, with radiculitis, 
currently rated as 40 percent disabling.

2.  Entitlement to an increased disability rating for a right 
knee disability, currently rated at 30 percent for 
degenerative joint disease and 10 percent for instability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from October 1955 to 
December 1958.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2000 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied disability ratings in excess of 40 percent for a 
low back disability and 30 percent for a right knee 
disability, described as degenerative joint disease.  In May 
2002, the RO continued the 30 percent rating for degenerative 
joint disease of the right knee, but added a separate 10 
percent rating for service-connected instability of the right 
knee.  The veteran has continued his appeal, and he is 
seeking ratings for his right knee disability in excess of 
the 30 percent and 10 percent ratings currently assigned.



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's low back disability is currently manifested 
by constant severe low back pain, with radiation of pain into 
the lower extremities, and incapacitating flare-ups.

3.  The veteran's right knee disability is currently 
manifested by limitation of extension to, at worst, 20 
degrees and limitation of flexion to, at worst, 80 degrees 
with pain, diminished endurance for walking, and no more than 
slight instability.



CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for 
residuals of a herniated lumbar disc, with radiculitis, have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 
4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (2002).

2.  The criteria for a disability rating in excess of 30 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2002).

3.  The criteria for a disability rating in excess of 10 
percent for instability of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 
4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 3.159, 
and 3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  The veteran's claims file contains private and VA 
medical records, including reports of recent examinations of 
the back and right knee.  In April 2001, the Board remanded 
the case for development of additional evidence, and the RO 
has completed the development requested in the Board's 
remand.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with rating decisions 
dated in February 2000 and May 2002, a June 2000 statement of 
the case (SOC), the April 2001 Board remand, and a March 2000 
supplemental statement of the case (SSOC).  These documents 
together relate the law and regulations that govern the 
veteran's low back and right knee rating claims.  These 
documents list the evidence considered and the reasons for 
the determinations made regarding those claims.  They thereby 
serve to inform him of the evidence needed to substantiate 
the claims.  

In the April 2001 Board remand, VA informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The remand 
informed them that the veteran was responsible for informing 
VA of relevant treatment, and that VA was responsible for 
obtaining the evidence and affording him examinations.  The 
remand also informed the veteran that he was entitled to 
submit additional evidence.  The notices contained in the 
remand thereby told the veteran what evidence he was 
responsible for obtaining, and what evidence VA was 
responsible for obtaining.  Quartuccio.


II.  Increased Rating Claims

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2002).  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded history, including service medical 
records.  38 C.F.R. §§ 4.2, 4.41.  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability," and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on the functional 
abilities.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
38 C.F.R. § 4.7.

VA regulations provide, and the Court has emphasized, that 
evaluation of a musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45, 4.59.

A. Low Back

The veteran received treatment in service for a herniated 
lumbar disc.  Service connection for a low back disorder with 
radiating pain was established soon after his separation from 
service.  Medical records associated with the veteran's 
claims file show treatment for low back pain and sciatic 
symptoms over the years since service.

The RO has evaluated the veteran's low back disability under 
Diagnostic Code 5293, for intervertebral disc syndrome.  In 
December 1998, the RO increased the rating for the back 
disability to 40 percent, effective from March 1998.  The 
criteria for ratings of 40 percent or more under Diagnostic 
Code 5293 are as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   
.........................................
............................. 40 percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Private medical treatment notes from November 1998 reflect 
the veteran's report of increased pain and stiffness in his 
back on a daily basis.  His physician, Arthur P. Carriere, 
M.D., found that the veteran's back was very stiff, with 
flexion limited to 60 degrees, extension to 0 degrees, and 
rotation and tilt to 45 degrees.

In October 1999, the veteran wrote that his back and right 
knee were bothering him to the point where it was drastically 
affecting his work.  On VA examination in November 1999, the 
veteran reported that he was unable to walk distances without 
periodic stops, because of pain in his right knee and low 
back.  He indicated that he worked as a salesman, and that 
the limitations on his activity due to right knee and low 
back pain affected his job.  The examiner found motion of the 
lumbar spine limited to 30 degrees of flexion, 0 degrees of 
extension, and 0 degrees of lateral bending.

In July 2000, the veteran wrote that he had constant pain in 
his back, with radiation of pain into his lower extremities.  
He stated that when he arose from a sitting position, it took 
a while before he could straighten his back.

On VA examination in August 2001, the veteran reported having 
constant severe aching pain in his low back.  He stated that 
he had trouble driving a car because of his back pain, and 
that after driving it took ten minutes for him to be able to 
stand up straight.  He reported that his back was weak, 
lacked endurance, and tired easily.  He reported having 
flare-ups of very severe pain once or twice a month, lasting 
for three to five days each.  He stated that during the 
flare-ups he could not sit or straighten up, but had to lie 
flat on the floor with a heating pad.  He indicated that he 
missed work because he could not carry anything or go up or 
down stairs.  He stated that his ability to work had been 
reduced to one and a half days per week.

The examiner observed that the veteran had a wide-based gait, 
with his back held rigid.  Lateral bends of the low back were 
barely done, and the veteran had pain bilaterally.  Flexion 
was limited to 10 degrees.  Straight leg raising was positive 
at 15 degrees on the right and 25 degrees on the left.  The 
examiner expressed the opinion that pain could significantly 
limit the veteran's functional ability during flare-ups, or 
when the lumbar spine was used repeatedly.  The examiner 
opined that the veteran had a significant degree of 
additional loss of range of motion during flare-ups, to the 
point where he became rigid and had to lie on the floor.

In October 2001, VA neurological studies of the veteran's low 
back and lower extremities showed evidence of a mild 
generalized peripheral neuropathy of the lower extremities, a 
mild left peroneal neuropathy, and possible lumbar 
radiculopathy on the right side.

The medical records and the veteran's statements indicate 
that he has severe aching in his low back at all times.  
During flare-ups of more severe pain, he is limited to lying 
on the floor for several days.  His chronic low back pain and 
symptoms during flare-ups have considerably curtailed the 
amount of time he can work.  Overall, it appears that the 
manifestations of the veteran's low back disability meet the 
criteria for a 60 percent rating under Diagnostic Code 5293.  
Therefore, an increase to a 60 percent rating is warranted.

VA has recently adopted new criteria for rating 
intervertebral disc disease.  67 Fed. Reg. 54,349 (Aug. 22, 
2002) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Code 
5293).  When a law or regulation changes while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 2002), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

The new rating criteria provide a maximum 60 percent 
evaluation for intervertebral disc disease.  Since the Board 
is granting a 60 percent evaluation under the old criteria, 
application of the new criteria would be of no benefit to the 
veteran.

Under 38 C.F.R. § 3.321(b)(1) (2002), in order to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  

The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular rating 
schedule standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  

The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The RO considered 38 C.F.R. § 3.321(b)(1), and concluded that 
referral for an extraschedular rating for the veteran's low 
back disability was not warranted.  The Board also has 
reviewed the record with these mandates in mind.  The 
veteran's low back disability does not require frequent 
hospitalization.  His low back disability has interfered 
substantially with his employment.  The effect of his back 
disability on his employment however, is within the level of 
impairment anticipated in the criteria for a 60 percent 
rating for intervertebral disc symptoms, such as persistent 
symptoms with little intermittent relief.  The veteran's low 
back disability is not unusual or exceptional in a way that 
cannot practically be evaluated by a 60 percent rating under 
the regular rating schedule.  

By all reports the veteran remains employed, and there is no 
evidence of a loss of income beyond that contemplated by a 60 
percent evaluation.  Therefore, referral to the appropriate 
official for consideration of an extraschedular rating is not 
warranted.

B.  Right Knee

During service, the veteran received treatment, including 
surgery with meniscectomy, for a right knee disorder.  The RO 
granted service connection for a right knee disability soon 
after his separation from service.  Medical records show the 
veteran's ongoing right knee problems since service.

The veteran's right knee disability is currently evaluated by 
a 30 percent rating for degenerative joint disease, and a 10 
percent rating for instability.  Under the rating schedule, 
degenerative joint disease, or arthritis, is rated according 
to limitation of motion of the joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion 
of the knee is rated at 0 percent if flexion is limited to 60 
degrees, 10 percent if limited to 45 degrees, 20 percent if 
limited to 30 degrees, and 30 percent if limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the knee is rated at 0 percent if 
limited to 5 degrees, 10 percent if limited to 10 degrees, 20 
percent if limited to 15 degrees, 30 percent if limited to 20 
degrees, 40 percent if limited to 30 degrees, and 50 percent 
if limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261.  Instability of the knee is rated at 10 percent if 
slight, 20 percent if moderate, and 30 percent if severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5257.

On VA examination in February 1996, the veteran reported that 
he had received a number of cortisone injections in his right 
knee, and that he had been told that he would need to have a 
total knee replacement.  The examiner noted that x-rays 
showed advanced degenerative arthritis in the knee.  The 
examiner found that the knee had a 10 degree varus deformity.  
There was a half-inch atrophy of the right thigh.  The range 
of motion of the knee was from 0 to 90 degrees, and there was 
crepitus with motion.

Dr. Carriere's treatment notes reflect that he has injected 
the veteran's right knee several times per year.  In July 
1996, he found that the veteran's right knee lacked 5 to 7 
degrees of full extension.  The knee had 20 to 30 degrees of 
varus.  

On VA examination in June 1998, the veteran reported 
persistent right knee pain, greater with going up or down 
stairs.  He stated that the knee pain became so severe in 
wintertime that he used a cane.  On examination, the knee had 
a 10 degree varus deformity, and there was a half-inch 
atrophy of the right thigh.  The range of motion of the knee 
was from 0 to 90 degrees, and there was crepitus with motion.

In November 1998, the veteran reported having pain in his 
right knee regularly, and having intermittent swelling.  Dr. 
Carriere noted that the knee had a 15 to 20 degree flexion 
contracture, 10 to 15 degrees of varus, and flexion to 100 
degrees.  In April 1999, Dr. Carriere found that the knee had 
a loss of 3 to 5 degrees of extension, and had flexion to 125 
degrees.  In August 1999, there was a flexion contracture of 
about 15 degrees, and flexion to 90 degrees.

In October 1999, the veteran wrote that his right knee and 
back were bothering him to the point where it had drastically 
affected his work.  On VA examination in November 1999, the 
veteran reported that his right knee had stiffness in the 
morning, and pain with weightbearing.  He stated that he 
could not walk distances because of his right knee pain.  He 
indicated that limitation on walking due to knee pain 
affected his work as a salesman.  The examiner noted that the 
veteran had a wide gait and a limp on the right.  The right 
knee had an enlarged joint, two centimeters larger than the 
left, a 5 degree varus deformity, and significant loss of 
right quadriceps muscle.  The range of motion was from 5 
degrees less than full extension to 80 degrees of flexion.  
The veteran walked with a significant limp on the right side.

In November 2000, Dr. Carriere wrote that he was treating the 
veteran for his right knee disorder.  Dr. Carriere stated 
that the veteran knew that he had very severe arthritis, but 
did not want to consider knee replacement or other surgery 
until the knee became extremely painful.  Dr. Carriere noted 
a very marked varus deformity of 25 degrees, limitation of 
flexion to 110 degrees, and limitation of extension to 10 to 
15 degrees.

In February 2001, Dr. Carriere found at least 20 degrees of 
varus, limitation of extension to 15 degrees, and flexion to 
100 degrees.  There was no effusion, and the knee was 
relatively stable.

On VA examination in September 2001, the veteran reported 
that he could walk no more than 50 yards because of pain in 
his right knee, left knee, and right hip.  He stated that he 
sometimes used a cane.  The examiner noted that he walked 
with a significant limp due to right-sided pain.  The range 
of motion of the right knee was from full extension to 80 
degrees of flexion.  There was some crepitus with motion, and 
there was some laxity in varus/valgus stress.  The knee had a 
10 to 15 degree varus deformity, and there was loss of muscle 
in the right thigh.  The examiner indicated that the veteran 
was limited in activity due to severe osteoarthritis in his 
right knee.

The medical records have not shown limitation of flexion of 
the veteran's right knee to 45 degrees or less, as would 
warrant a compensable rating under Diagnostic Code 5260.  The 
limitation of extension shown in the records has varied.  The 
greatest limitation noted was to 20 degrees, which would 
warrant a 30 percent rating under Diagnostic Code 5261.  On 
other occasions, extension was found to be limited to 
15 degrees or less.  In addition to limitation of motion, the 
veteran's right knee arthritis is manifested by a limp and 
pain in the knee.  Taking into consideration the effect of 
the pain and the limitation of motion of the knee on the 
veteran's ability to walk and to work, the right knee 
arthritis warrants the current 30 percent rating, even though 
the measured limitation of motion does not consistently meet 
the criteria for that rating.  The right knee arthritis has 
not been shown, however, to produce impairment that would 
warrant a rating higher than 30 percent.  DeLuca.

The instability noted in the veteran's right knee has not 
been described as more than slight.  Therefore, a rating in 
excess of the current 10 percent rating for instability is 
not warranted.

The RO considered 38 C.F.R. § 3.321(b)(1), and concluded that 
referral for an extraschedular rating for the veteran's right 
knee disability was not warranted.  The Board also has 
reviewed the record with these mandates in mind.  The 
veteran's right knee disability does not require frequent 
hospitalization.  His right knee disability has interfered 
with his employment; however, the effect of his right knee 
disability on his employment is within the level of 
impairment anticipated by the currently assigned ratings of 
30 percent for arthritis and 10 percent for instability.  His 
right knee disability is not unusual or exceptional in a way 
that cannot practically be evaluated under the regular rating 
schedule.  Therefore, referral to the appropriate official 
for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to a 60 percent disability rating for residuals 
of a herniated lumbar disc, with radiculitis, is granted, 
subject to laws and regulations controlling the disbursement 
of monetary benefits.

Entitlement to disability ratings for a right knee disability 
in excess of 30 percent for degenerative joint disease and 10 
percent for instability is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

